Order entered August 5, 2015




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-14-00573-CV

                              ROBERT E. MARZETT, Appellant

                                             V.

STEVE MCCRAW, JAMES SHOEMAKER, WARREN MIKE YARBOROUGH, GREG
         WILLIS, COLLIN COUNTY AND TERRY BOX, Appellees

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-03962-2013

                                         ORDER
       Appellant Robert E. Marzett’s July 31, 2015 motion for extension of time to file motion

for rehearing en banc is GRANTED, and appellant’s motion for rehearing en banc is due no

later than August 31, 2015.


                                                    /s/   MOLLY FRANCIS
                                                          JUSTICE